Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed August 12, 2020. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medvinsky et al. (US 2008/0134311 A1, from Applicant(s)’ IDS filed September 9, 2021).

With respect to claim 1, Medvinsky discloses a computer-implemented method comprising: 
performing, by an edge server, a handshake to establish a communication session between a client device and a main server ([0022]. Using a TLS handshake to prove a user’s identity to a gateway and server), the handshake comprising: 
exchanging, by the edge server, communication initiation messages with the client device ([0022], user authenticates to gateway using TLS handshake); and 
validating, by the edge server, authentication credentials for the communication session based on the communication initiation messages ([0022], proving user is authenticates to gateway using TLS handshake); and 
exchanging data, after validating the authentication credentials, between the client device and the main server via the edge server ([0022], providing TLS handshake to web server through gateway, which in turn, verifies validity of handshake between client and Web Server), wherein exchanging data comprises: 
forwarding, by the edge server, data requests from the client device to the main server through a private connection between the edge server and the main server ([0024] and [0068], TLS protocol provides client-server communication privately to prevent security issues); and 
forwarding, by the edge server, data responses from the main server to the client device through the private connection ([0024] and [0068], access of client to web server resources is granted).
With respect to claim 2, Medvinsky discloses the method as recited in claim 1, further comprising: providing, by the edge server, an Application Programing Interface (API) for submitting requests associated with the communication session by the client device ([0076], communicative interface between elements). 
With respect to claim 4, Medvinsky discloses the method as recited in claim 2, wherein the API provides a hostname convention in API requests to specify an identifier of the edge server and an identifier of the main server ([0007], request for particular server inherently uses an identifier of the server for determining the particular server).
With respect to claim 5, Medvinsky discloses the method as recited in claim 1, wherein the edge server and the main server 210 negotiate cipher keys for communications between the edge server and the main server ([0047], [0049], and [0057], session key is derived from first handshake between client and gateway), wherein the cipher keys are different from encryption keys utilized for communications between the client device and the edge server ([0057], service ticket is used by client to certify possession of session key).
With respect to claim 6, Medvinsky discloses the method as recited in claim 1, wherein the edge server provides access to services via any of API access, WebSocket, and callbacks, the services including voice, video delivery, Short Message Service (SMS), Multimedia Messaging Service (MMS), and email delivery ([0076], communication interface serving as API).
With respect to claim 7, Medvinsky discloses the method as recited in claim 6, wherein the edge server determines routing of a data request, from the client device to a service module, based on a host name in the data request, the host name including an identifier of the service ([0007], user desires access to a particular server within a chain of entities and there needs to be a means to identify the particular server).
With respect to claim 8, Medvinsky discloses the method as recited in claim 1, further comprising:
establishing persistent IP-stream connections for HTTP-mode traffic between the edge server and the main server ([0021]).
With respect to claim 9, Medvinsky discloses the method as recited in claim 1, wherein the handshake is a Transport Layer Security (TLS) handshake, wherein performing the handshake does not include exchanging messages between the edge server and the main server to complete the handshake (Abstract, TLS handshake).
With respect to claim(s) 11-12, 14-17, and 19-20, the edge server and non-transitory storage medium of claim(s) 11-12, 14-17, and 19-20 does/do not limit or further define over the method of claim(s) 1-2 and 4-9. The limitations of claim(s) 11-12, 14-17, and 19-20 is/are essentially similar to the limitations of claim(s) 1-2 and 4-9. Therefore, claim(s) 11-12, 14-17, and 19-20 is/are rejected for the same reasons as claim(s) 1-2 and 4-9. Please see rejection above.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medvinsky et al. (US 2008/0134311 A1, from Applicant(s)’ IDS filed September 9, 2021), in view of Kulkarni et al. (US 2019/0297072 A1).

With respect to claim 3, Medvinsky discloses the method as recited in claim 2, but does not explicitly teach wherein the edge server includes an edge server balancer API for managing API requests received by the edge server, wherein the edge server balancer API is configured to communicate with a main server balancer API for processing API service requests;
However, Kulkarni discloses the edge server includes an edge server balancer API for managing API requests received by the edge server ([0013] and [0034], deploying cloud gateway using API calls; load balancing traffic from cloud service), wherein the edge server balancer API is configured to communicate with a main server balancer API for processing API service requests ([0034], routing traffic from cloud service such as load balancing)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Medvinsky with the teachings of Kulkarni and include a balancer API to manage requests received by edge server, in order to prevent bottlenecks and/or server overload.
With respect to claim 10, Medvinsky discloses the method as recited in claim 1, but does not explicitly teach wherein the client device communicates to the edge server via the Internet, wherein the private connection between the edge server and the main server is inter-region virtual private cloud (VPC) peering;
However, Kulkarni discloses the client device communicates to the edge server via the Internet, wherein the private connection between the edge server and the main server is inter-region virtual private cloud (VPC) peering ([0019] and [0021], VPC for deploying cloud gateways);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Medvinsky with the teachings of Kulkarni and implement a VPC peering connection, in order to provide support for web resources hosted on a private cloud).
With respect to claim(s) 13 and 18, the edge server and non-transitory storage medium of claim(s) 13 and 18 does/do not limit or further define over the method of claim(s) 3 and 10. The limitations of claim(s) 13 and 18 is/are essentially similar to the limitations of claim(s) 3 and 10. Therefore, claim(s) 13 and 18 is/are rejected for the same reasons as claim(s) 3 and 10. Please see rejection above.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 5, 2022